DETAILED ACTION
Introduction
This office action is in response to correspondence filed October 15, 2020 in reference to application 16/094632. Claims 1-5, and 7-8 are pending and have been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is in condition for allowance based on the reasons mentioned below.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “drive apparatus”, “section”, in claims 1-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given telephonically as well as electronically by the Applicant’s Attorney, David W. Schalk (Reg. No. 60,527), on 5/13/2021. The applicant attorney accepted the examiner suggested amendments in the language of claims 1, 2, 7, and 8 aimed at better explaining the inventive concept and for overcoming the prior art of record. Please also refer to the Examiner initiated interview summary form PTO-413B. The application has been amended as follows:
Replace the claims 1, 2, 7, and 8 with the following claims below, with strikethrough (

1. (Currently Amended) An information processing apparatus, comprising:
a drive apparatus for receiving recording media,
wherein the recording media are optical discs,
wherein a first recording media is a first optical disc comprising language-dependent files for an application program,
wherein a second recording media  is a second optical disc that does not include language-dependent files for the application program, and

a language information holding section configured to hold use language information specifying a use language selected by a user in the information processing apparatus;
a processing section configured to copy the files recorded in the recording media to an auxiliary storage apparatus; and
a guidance presenting section configured to present guidance to the user to first insert the first recording media before insertion of the second recording media,
wherein for causing the application program to be in an executable state, the processing section copies the language-dependent files from the first recording media to the auxiliary storage apparatus on the basis of the use language information held in the language information holding section before the processing section copies any of the plurality of files from the second recording media[[.]], and
wherein, in a case where the drive apparatus is loaded with the first recording media, the processing section automatically copies the language-dependent files to the auxiliary storage apparatus.

2. (Canceled) 

3. (Previously Presented) The information processing apparatus according to claim 1, wherein in a case where the use language information held in the language information holding section is changed, the processing section copies the language-dependent files related to the changed use language information from the first recording media.

4. (Previously Presented) The information processing apparatus according to claim 3, wherein the guidance presenting section presents guidance to the user instructing the user to load the first recording media into the drive apparatus if the first recording media is not in the drive apparatus.



6. (Canceled)

7. (Currently Amended) A method of copying data from recording media to an auxiliary storage apparatus, the data copying method comprising ordered steps of:
holding use language information specifying a use language selected by a user;
presenting guidance to a user in such a way that an optical drive apparatus is loaded with a first optical disc on which a language-dependent file is recorded;
determining if the optical drive apparatus is loaded with the first optical disc; [[and]]
reading out the language-dependent file from the optical drive apparatus loaded on the basis of the use language information;
automatically copying the language-dependent file to the auxiliary storage apparatus;
presenting guidance to the user to load the optical drive apparatus with a second optical disc on which the language-dependent file is not recorded; and
copying data from the second optical disc to the auxiliary storage apparatus.
8. (Currently Amended) A non-transitory computer readable medium having stored thereon a program for a computer, the program comprising:
by a language information holding section, holding use language information specifying a use language selected by a user in the computer;
by a guidance presenting section, presenting guidance to the user to load an optical drive apparatus with a first optical disc on which a language-dependent file is recorded; and
by a processing section, reading out the language-dependent file from the optical drive apparatus on the basis of the use language information;, 
automatically copying the language-dependent file to the auxiliary storage apparatus;
by the guidance presenting section, presenting guidance to the user to load the 
copying data from the second recording media to the auxiliary storage apparatus.

****** The End of Claim

Reason for allowance
Claims 1, 3-5, and 7-8 are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance:
 Applicant’s arguments filed on 2/5/2021 have been fully considered and are persuasive.  Thus, 35 USC 103 rejections to the claims have been withdrawn.
In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed. None of the prior art of record specifically teaches or makes obvious the combination of limitations of “comprise”, “hold”, “copy” and “present” as recited in claim 1 or similarly recited in claims 1, 7 and 8. More specifically, the limitation of “wherein a second recording media comprises does not include language-dependent files for the application program … a guidance presenting section configured to present guidance to the user to first insert the first recording media before insertion of the second recording media… the auxiliary storage apparatus on the basis of the use language information held in the language information holding section before the processing section copies any of the plurality of files from the second recording media, and wherein, in a case where the drive apparatus is loaded with the first recording media, the processing 
Therefore, claim 1 is deemed allowable. Claims 7 and 8 are also deemed allowable for the same reason. Claims 2-5 depend on and further limit independent claim 1, and are therefore deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933.  The examiner can normally be reached on 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659